DETAILED ACTION
This office action is in response to the amendment filed on 1/7/2022. In the amendment, claims 1-5 and 7-9 have been amended, claims 12-20 now canceled, and claims 21-29 are newly added. Overall, claims 1-11 and 21-29 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10 and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2015/0047330 A1 to Zhang (Zhang).

Examiner’s note: The annotated Fig.3 of Zhang is used in the rejection below.



    PNG
    media_image1.png
    579
    767
    media_image1.png
    Greyscale



In Reference to Claim 1
A device for protecting a sensor from particulate matter accumulation in an exhaust gas conduit in an internal combustion engine, comprising: 


In Reference to Claim 2
The device according to claim 1 (see rejection to claim 1 above), wherein; 
the plurality of shield portions (92, 112) of the deflector include a first surface (A) positioned at an angle with respect to the direction of oncoming flow to deflect particulate matter in the oncoming flow away from the sensor (82) (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).

In Reference to Claim 3
The device according to claim 2 (see rejection to claim 2 above), wherein the plurality of shield portions (92,112) of the deflector include a second surface positioned (B) at an angle to the first surface (A) (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).

In Reference to Claim 4
The device according to claim 3 (see rejection to claim 3 above), wherein the plurality of shield portions (92, 112) include at least one aperture (122) formed between the first and second surfaces (A, B) (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).

In Reference to Claim 5
The device according to claim 1 (see rejection to claim 1 above), wherein the plurality of shield portions (92, 112) include a first shield portion (112) and a second shield portion (92), the second shield portion (92) positioned upstream of the sensor (82) and (parts of it is) downstream of the first shield portion (112) in the direction of oncoming flow (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).

In Reference to Claim 8
The device according to claim 1 (see rejection to claim 1 above), wherein the plurality of shield portions (92, 112) include a plurality of perforations (122) through which exhaust gas flows toward the sensor (82) (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).

In Reference to Claim 9
A device for protecting a sensor (82) from particulate matter accumulation in an exhaust gas conduit in an internal combustion engine, comprising: 
a deflector (92, 112), wherein the deflector (92, 112) comprises a bluff body (92) positioned upstream of the sensor (82) in a direction of flow of oncoming flow of exhaust gas in the exhaust gas conduit (28), wherein the bluff body (92) is formed as a sphere or a cylinder that generates vortices in the flow of exhaust gas in a vicinity of the sensor (82) that remove particulate matter 

In Reference to Claim 10
The device according to claim 9 (see rejection to claim 9 above), wherein the bluff body (92) comprises a curved surface (112) facing the direction of oncoming flow of exhaust gas (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).

In Reference to Claim 23
The device according to claim 1 (see rejection to claim 1 above), wherein each of the plurality of shield portions (95) is affixed to an inner surface of the exhaust gas conduit (28) (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).

In Reference to Claim 24
The device according to claim 1 (see rejection to claim 1 above), wherein the plurality of shield portions (112) are disposed in the exhaust gas conduit (28) at positions spaced apart from one another (112) in the direction of oncoming flow of the exhaust gas in the exhaust gas conduit (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).

In Reference to Claim 25


In Reference to Claim 26
The device according to claim 24 (see rejection to claim 24 above), wherein the plurality of shield portions (112) is configured so the shield portions form a dual baffle arrangement (112) upstream of the sensor (82) (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).

In Reference to Claim 27
The device according to claim 24 (see rejection to claim 24 above), wherein the plurality of shield portions (112) include a first surface positioned (A) at an angle with respect to the direction of oncoming flow to deflect particulate matter in the oncoming flow away from the sensor (82) and a second surface positioned (B) at an angle to the first surface (A) (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).

In Reference to Claim 28
The device according to claim 1 (see rejection to claim 1 above), wherein the deflector (92, 112) is comprised of perforated material with perforations to .

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2017/0058748 A1 to Zhang (Zhang1).

In Reference to Claim 1
A device for protecting a sensor from particulate matter accumulation in an exhaust gas conduit in an internal combustion engine, comprising: 
a deflector (234, 236, 238) that is comprised of a plurality of shield portions (234, 236, 238) positioned upstream of the sensor (254) in a direction of oncoming flow of exhaust gas in the exhaust gas conduit (235) (see at least Zhang1 Figs. 1-2 and paragraphs 23-32).

In Reference to Claim 5
The device according to claim 1 (see rejection to claim 1 above), wherein the plurality of shield portions (234, 236, 238) include a first shield portion (236) and a second shield portion (234), the second shield portion (234) positioned upstream of the sensor (254) and downstream of the first shield portion (236) in the direction of oncoming flow (see at least Zhang1 Figs. 1-2 and paragraphs 23-32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7, 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Pub No. US 2019/0017426 A1 to Zhang et. al. (Zhang2).

In Reference to Claim 6
Zhang teaches (except for the bolded and italic recitations below):
The device according to claim 3 (see rejection to claim 3 above), wherein the first and second surfaces (B, A) are comprised of a ceramic material (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).
Zhang does not explicitly teaches (bolded and italic recitations above) as to the shield portions (92,112) being comprised of a ceramic material. However, it 

In Reference to Claim 7
Zhang teaches (except for the bolded and italic recitations below):
The device according to claim 3 (see rejection to claim 3 above), wherein the first and second surfaces  (B, A) are coated with Teflon (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).
Zhang does not explicitly teaches (bolded and italic recitations above) as to the shield portions (92,112) being coated with Teflon. However, it is known in the art before the effective filing date of the claimed invention that the deflector (mixer) within the exhaust can be made from ceramic or Teflon. For example, Zhang2 teaches to have the deflector (mixer) (71A, 71B) can have coating comprising ceramic or Teflon. Zhang2 further teaches that having such structure prevents exhaust gas reactions to occur in the mixer (see at least Zhang2 Figs. 

In Reference to Claim 11
Zhang teaches (except for the bolded and italic recitations below):
The device according to claim 9 (see rejection to claim 9 above), wherein a surface of the bluff body (92) facing the direction of oncoming flow of exhaust gas is comprised of a ceramic material  (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).
Zhang does not explicitly teaches (bolded and italic recitations above) as to the shield portions (92) being comprised of a ceramic material. However, it is known in the art before the effective filing date of the claimed invention that the deflector (mixer) within the exhaust can be made from ceramic or Teflon. For example, Zhang2 teaches to have the deflector (mixer) (71A, 71B) can have coating comprising ceramic or Teflon. Zhang2 further teaches that having such structure prevents exhaust gas reactions to occur in the mixer (see at least Zhang2 Figs. 1-2 and paragraph 36). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflector of Zhang to include the coating made out of ceramic as taught by Zhang2 prevent the exhaust gas reactions to occur in the deflector.

In Reference to Claim 29
Zhang teaches (except for the bolded and italic recitations below):
The device according to claim 28 (see rejection to claim 28 above), wherein the deflector (92, 112) is coated with a material to prevent soot adherence to the deflector (92, 112) (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).
Zhang does not explicitly teaches (bolded and italic recitations above) as to the shield portions (92,112) being comprised material prevent soot adherence such as a ceramic material. However, it is known in the art before the effective filing date of the claimed invention that the deflector (mixer) within the exhaust can be made from ceramic or Teflon. For example, Zhang2 teaches to have the deflector (mixer) (71A, 71B) can have coating comprising ceramic or Teflon. Zhang2 further teaches that having such structure prevents exhaust gas reactions to occur in the mixer (see at least Zhang2 Figs. 1-2 and paragraph 36). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflector of Zhang to include the coating made out of ceramic as taught by Zhang2 prevent the exhaust gas reactions to occur in the deflector.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhang2 and Pub No. US 2014/0234873 A1 to Leck et. al. (Leck).


Zhang teaches (except for the bolded and italic recitations below):
The device according to claim 1 (see rejection to claim 1 above), wherein the plurality of shield portions (112) include an oleophobic layer (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).
Zhang does not explicitly teaches (bolded and italic recitations above) as to the shield portions (112) an oleophobic layer or a hydrophobic layer. However, it is known in the art before the effective filing date of the claimed invention that the deflector (mixer) within the exhaust can be made from ceramic or Teflon. For example, Zhang2 teaches to have the deflector (mixer) (71A, 71B) can have coating comprising ceramic or Teflon. Zhang2 further teaches that having such structure prevents exhaust gas reactions to occur in the mixer (see at least Zhang2 Figs. 1-2 and paragraph 36). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflector of Zhang to include the coating made out of Teflon as taught by Zhang2 prevent the exhaust gas reactions to occur in the deflector. And it is well known in the art that Teflon is oleophobic layer and a hydrophobic coating. For example, Leck teaches that Teflon is type of oleophobic layer or a hydrophobic layer (see at least Leck paragraph 171). Therefore it would have been obvious that the coating of Zhang in view of Zhang2 is an oleophobic layer as evidence by Leck.

In Reference to Claim 22

The device according to claim 1 (see rejection to claim 1 above), wherein the plurality of shield portions (112) include a hydrophobic layer (see at least Zhang Figs. 1-6 and paragraphs 17, 25-27, 32-35).
Zhang does not explicitly teaches (bolded and italic recitations above) as to the shield portions (112) an oleophobic layer or a hydrophobic layer. However, it is known in the art before the effective filing date of the claimed invention that the deflector (mixer) within the exhaust can be made from ceramic or Teflon. For example, Zhang2 teaches to have the deflector (mixer) (71A, 71B) can have coating comprising ceramic or Teflon. Zhang2 further teaches that having such structure prevents exhaust gas reactions to occur in the mixer (see at least Zhang2 Figs. 1-2 and paragraph 36). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflector of Zhang to include the coating made out of Teflon as taught by Zhang2 prevent the exhaust gas reactions to occur in the deflector. And it is well known in the art that Teflon is oleophobic layer and a hydrophobic coating. For example, Leck teaches that Teflon is type of oleophobic layer or a hydrophobic layer (see at least Leck paragraph 171). Therefore it would have been obvious that the coating of Zhang in view of Zhang2 is an hydrophobic layer as evidence by Leck.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 21-29 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 4,091,835 to Frampton (Frampton) teaches a deflector with plurality of shield portions position upstream of the sensor. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 10, 2022